Citation Nr: 0413913	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-18 379A	)	DATE
	)
	)


THE ISSUE


Whether the January 21, 2003, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for degenerative joint disease of the spine, 
knees, and feet contained clear and unmistakable error.


REPRESENTATION

Moving party represented by:  North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953 and from June 1953 to February 1954.  The moving party 
is the veteran.

This matter comes before the Board from a July 2003 motion 
from the moving party for revision or reversal on the grounds 
of clear and unmistakable error (CUE) of a January 21, 2003 
Board decision that denied service connection for 
degenerative joint disease of the spine, knees and feet. 

In December 2003, the moving party, submitted additional 
evidence in support of his claim.  The applicable regulations 
provide that no new evidence will be considered in connection 
with the disposition of the motion and that the review for 
CUE must be based on the record and law in effect at the time 
of the decision.  38 C.F.R. §§ 20.1403(b), 20.1405(b) (2003).  
New or additional evidence must go to the RO for 
consideration to reopen a service connection claim.  


FINDINGS OF FACT

1.  In a January 2003 decision the Board denied service 
connection for degenerative joint disease of the spine, knees 
and feet.

2.  The correct facts were before the Board in January 2003 
and the Board's decision was supported by the evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.


CONCLUSION OF LAW

The January 21, 2003, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400 -20.1411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision. 

Law and Regulations

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003). 

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b) (2003).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003). 

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2003).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. §.1403(e) (2003).


Factual Background

The January 2003 Board decision reviewed records of the 
moving party's service and post-service complaints and 
treatment.  The moving party's service medical records show 
that upon entrance into service, his examination was normal, 
except for a visual imperfection - a color perception defect.  
Records also show that he was treated for a bruise of the 
back and coccyx region when a food locker fell on him in 
October 1951.  X-rays at that time were negative.  Likewise, 
he sought treatment for "foot trouble" in March 1953 and 
was diagnosed as having a simple contusion.  Finally, during 
the February 1954 separation examination, the moving party 
reported a medical history of foot trouble, but the examiner 
recorded no objective medical findings.  

Of record are post service treatment records dated from 1976 
to 2001.  A radiology report from the Highsmith-Rainey 
Memorial Hospital, dated December 1991, shows that the moving 
party was diagnosed as having mild to moderate degenerative 
changes in the lumbar spine with osteophyte formation of 
several vertebral bodies and mild arthritic changes of the 
facet joints of the lumbar spine.

Additional records from the Highsmith Memorial Hospital, 
dated 1996 through 1999, show that the moving party was 
treated for degenerative joint disease of the cervical spine 
and pains in the lower back, and arthralgia of the right 
knee.  These records were negative for complaints, findings 
or treatment associated with the feet.  The records did not 
ascribe any disability to service.

In October 2001, the moving party underwent a VA examination 
of the knee.  He had complaints of aching in the right knee 
for about five or six years with scant swelling and 
tenderness.  He reported that his right knee was not as 
stable as the left and that he heard noise under the kneecap 
exaggerated by range of motion.  As for the left knee, he 
complained of aching and crepitation.  The examiner diagnosed 
bilateral joint disease and stated that there was not 
adequate evidence to relate the present findings to the 
moving party's military service. 

Similarly, the moving party underwent a spinal examination in 
October 2001.  He had complaints of daily stiffness, pain, 
and weakness.  The examiner diagnosed lumbosacral 
degenerative disc and joint disease with painful limited 
motion and a history of a recovered remote pelvis injury.  
The examiner concluded that the findings of the examination, 
as well as the moving party's service medical records, did 
not indicate that the current lumbosacral findings were 
related to his injuries in the service.  He further stated 
that the moving party had a complete recovery from the 
original pelvic/low back injury and that the present symptoms 
did not ensue with severity until the 1990s. 

VA outpatient treatment records, dated March 1996 to November 
2000, show treatment for low back pain, degenerative joint 
disease of the cervical spine, knees, and elbows.  Radiology 
reports diagnose hypertrophic disc disease in the L4-5 and 
L5-S1 levels, minimal degenerative changes in the C5-6 level 
with mild disc space narrowing, focal degenerative spurring 
and degenerative changes involving both knees, and 
degenerative changes of lower lumbar spine.  

The Board found that the service medical records did not show 
any findings of arthritis of the spine, knees and feet during 
the moving party's active service.  Similarly, the post 
service evidence does not suggest that arthritis of the knees 
or back was diagnosed, to a compensable degree or otherwise, 
within a year of his separation from service.  In fact, the 
claims file does not contain any subjective complaints or 
objective findings or treatment for the moving party's back 
or knees until the mid-1990s, almost forty years following 
service.  Although the moving party currently suffers from 
arthritis of the knees and back, as diagnosed by the October 
2001 VA examiners, the evidence does not show any 
relationship to his military service.  Likewise, the claims 
file shows that there is no objective evidence of a bilateral 
foot disability in service, and, significantly, no evidence 
demonstrating that he currently suffers from a bilateral foot 
disability linked to his military service or otherwise. 

Analysis

The moving party has made several arguments to support his 
contention that there was CUE in the January 2003, Board 
decision denying entitlement to service connection for 
degenerative joint disease of the spine, knees and feet.  
Summarized, his arguments are as follows: (1) that the Board 
failed to consider medical and lay evidence he provided in 
regard to his feet; (2) that the Board's 2003 decision was 
based on an unsubstantiated VA medical opinion; (3) that the 
Board failed to fully assist the veteran by not obtaining an 
independent medical opinion and (4) that the Board misapplied 
the provisions 38 C.F.R. § 3.303.

Unfortunately for the moving party, none of the contentions 
constitutes CUE.  The record shows that the service medical 
records were in the claims folder and considered by the Board 
at the time of the January 2003 decision.  With regard to the 
first contention, the Board specifically cited to the 1953 
foot injury.  The Board also specifically cited the 1954 
separation examination and noted the veteran's complaints of 
foot trouble.  Post-service treatment records, did not 
contain a medical diagnosis involving the feet.  Thus the 
basis of the moving party's contention amounts to his own 
personal belief of what, in his mind, the Board should have 
concluded.  He indicates that the Board should have given 
more credence to certain pieces of evidence, at the expense 
of others.  But this allegation is nothing more than a mere 
disagreement with how the Board weighed the evidence.  This, 
however, is not a ground for finding CUE in that decision.  
Disagreement as to how the facts were weighed or evaluated 
cannot constitute CUE.  See Luallen v. Brown, 8 Vet. App. 92, 
95 (1995). 

With respect to the moving party's argument that the Board 
relied on an unsubstantiated medical opinion provided by a VA 
examiner and therefore erred in finding that his degenerative 
joint disease was not related to service, the Board notes 
that the 1991 examination report includes review of the 
claims file, current complaints, clinical findings and 
diagnosis, along with a medical opinion concerning any 
relationship between the service and the claimed 
disabilities.  The Board is of the opinion that the 
examination was thorough and that the resulting diagnoses 
substantiated by the evidence of record.  Thus, there was a 
tenable basis in the record for the decision of the Board in 
January 2003.  See Santiago v. Brown, 5 Vet. App. 288, 292 
(1993) (distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as fact finder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).  

Moreover, even assuming that the moving party should have 
been provided an additional examination, he notably has not 
explained how the result would have been manifestly different 
had he received such an examination, especially in light of 
the other evidence of record.  Assertions that VA should have 
provided additional or an independent examination, amount to 
nothing more than an allegation of a failure to assist, and 
as such is not a legitimate basis for a claim of CUE in the 
January 2003 Board decision.  38 C.F.R. § 20.1403(b)(2) 
(2003). 

Turning to the remaining argument, the moving party also 
contends that the Board misapplied the provisions in 38 
C.F.R. § 3.303.  Section 3.303(a) in pertinent part indicates 
that each disabling condition shown by service records, or 
for which service connection is sought, must be considered on 
the basis of the places, types and circumstances of service 
as shown by service records, the official history of each 
organization where service was performed, medical records and 
all pertinent medical and lay evidence.  Although the Board's 
January 2003 decision could arguably have been more specific 
in detailing the conditions under which the moving party 
carried out his duties as an infantryman, this was not 
crucial to the outcome of the claim and thus any omission did 
not amount to CUE.  With reference to 38 C.F.R. § 3.303(b), 
which pertains to continuity and chronicity, the moving party 
makes general allegations that he had continual problems with 
his spine, knees and feet since his release from active duty.  
However, there is no objective evidence that supports such 
contentions.  

The Board considered the applicable provisions of 38 C.F.R. 
§ 3.303 in the January 2003 decision as well as the relevant 
evidence.  That evidence reveals that the moving party was 
treated for acute back and foot injuries in service; that he 
was not treated continuously for his back, knees or feet from 
the time of his separation from service until the 1990's, and 
that the arthritis found in the 1990's was not causally 
related to an incident of service by competent evidence.  
Moreover, at no time prior to or at the time of the Board's 
January 2003 decision was he diagnosed with chronic foot 
disability.  Therefore the above arguments amount to no more 
than disagreement as to how the Board weighed the evidence.  
As was noted above, merely asserting more details and then 
generally asking the Board to go over the record again is not 
sufficient. 

Hence, the January 2003 decision by the Board that denied 
service connection for degenerative joint disease of the 
spine, knees and feet did not involve an error that was 
outcome determinative.  The Board sufficiently addressed all 
the evidence of record.  As such, any failure on the part of 
the Board to find that the disabilities were incurred in 
service, where the weight of the medical evidence supported 
no such conclusion, at the time the Board rendered its 
January 2003 decision, is not an "undebatable" error.  See 
Russell v. Principi, 3 Vet. App. at 313.  The January 2003 
Board decision was, therefore, consistent with and supported 
by the law applicable to the determination of whether the 
moving party was entitled to service connection for the 
disability in question. 

In the absence of the kind of error of fact or law, which 
would compel the conclusion that the ultimate result would 
have been manifestly different, but for error, the 
undersigned determines that there is simply no basis upon 
which to find CUE in the Board's January 21, 2003, decision.  
Accordingly, the motion is denied. 


ORDER

The motion for revision of the January 21, 2003, Board 
decision on the grounds of clear and unmistakable error is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



